DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response Application 17/027717 on September 22, 2020 in which Claims 1-14 are presented for examination.

Status of Claims
Claims 1-14 are pending, of which claims 1-14 are rejected under 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the number of uses" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number of uses" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the number of uses" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of accesses" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of accesses" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the memory" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) and further in view of Schmidt (US Patent Application 2014/0365659).

Claim 1, Galluzo teaches a customer management apparatus (View Galluzzo ¶ 1; manage user sessions) comprising: output, based on the number of accesses, priorities of customers who are to be taken care of when a failure occurs (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  


Galluzo does not explicitly teach a detector that detects occurrence of a failure; memory that stores customer information; and a processor, wherein the processor is configured to, by running a program, calculate a number of accesses made by each customer at time of occurrence of a failure when the detector detects the occurrence of the failure; the priorities being stored in the memory.

However, Gunda teaches a detector that detects occurrence of a failure (View Gunda Col. 2, Lines 44-45; Col. 5, Lines 37-52; detect server node and network failure); memory that stores customer information (View Gunda Col. 4, Lines 43-64; memory); and a processor (View Gunda Col. 4, Lines 41-43; processor), wherein the processor is configured to, by running a program, calculate a number of accesses made by each customer at time of occurrence of a failure when the detector detects the occurrence of the failure (View Gunda Col. 7, Line 62-Col. 8, Line 1; Col. 8, Lines 55-65; maintain count for pending I/O requests).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Galluzzo with a detector that detects occurrence of a failure; memory that stores customer information; and a processor, wherein the processor is configured to, by running a program, calculate a number of accesses made by each customer at time of occurrence of a failure when the detector detects the occurrence of the failure since it is known in the art that pending I/O requests can be counted (View Gunda Col. 7, Line 62-Col. 8, Line 1; Col. 8, Lines 55-65).  Such modification would have allowed a customer with a pending I/O request to have higher priority.

Galluzo and Gunda do not explicitly teach the priorities being stored in the memory.

However, Schmidt teaches the priorities being stored in the memory (View Schmidt ¶ 25; priority queue)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the priorities being stored in the memory since it is known in the art that customer priority can be stored (View Schmidt ¶ 25).  Such modification would have allowed a list of customer priority for access to be stored in a queue.

Claim 13 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 14 is the apparatus corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Galluzzo further teaches the processor is configured to calculate a first number of accesses made by each of the customers within a first predetermined period of time before occurrence of a failure (View Galluzzo ¶ 24, 52; track number of current user sessions) and output the priorities of the customers who are to - 34 -be taken care of when a failure occurs, which are stored in the memory, based on the first number of accesses and the second number of accesses (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  Gunda further teaches calculate a second number of accesses made by each of the customers within a second predetermined period of time after the occurrence of the failure (View Gunda Col. 8, Lines 55-65; counter for pending I/O requests).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Gunda further teaches the processor is further configured to calculate a third number of accesses made by each of the customers within a third predetermined period of time after occurrence of another failure that has occurred immediately before the occurrence of the failure (View Gunda Col. 8, Lines 55-65; counter for pending I/O requests).  Galluzzo further teaches output the priorities based on the first number of accesses, the second number of accesses, and the third number of accesses (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) and further in view of Nakagawa (US Patent Application 2011/0029817).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Galluzzo further teaches output the priorities based on the first number of accesses, the second number of accesses, the third number of accesses, and the number of uses by each customer (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  


The combination of teachings above does not explicitly teach the processor is further configured to calculate how many times each customer uses within a predetermined period of time.

However, Nakagawa teaches the processor is further configured to calculate how many times each customer uses within a predetermined period of time (View Nakagawa ¶ 76, 77; access count). 


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculate how many times each customer uses within a predetermined period of time since it is known in the art that customer access requests can be counted (View Nakagawa ¶ 76, 77).  Such modification would have allowed a customer access request to be counted.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) in view of Nakagawa (US Patent Application 2011/0029817) and further in view of Otsuka (US Patent Application 2007/0022327).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Galluzzo further teaches output the priorities based on the first number of accesses, the second number of accesses, the third number of accesses, the number of uses, and the contract period (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  


The combination of teachings above does not explicitly teach the processor is further configured to calculate a contract period for each customer.

However, Otsuka teaches the processor is further configured to calculate a contract period for each customer (View Otsuka ¶ 5, 48, 71; service level agreement).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculate a contract period for each customer since it is known in the art that a service level agreement can be assigned (View Otsuka ¶ 5, 48, 71).  Such modification would have allowed a customer with a service level agreement to be given a higher priority.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) in view of Nakagawa (US Patent Application 2011/0029817) and further in view of Jacobs (US Patent Application 2014/0330742).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 4.  Galluzzo further teaches outputs the priorities based on the first number of accesses, the second number of accesses, the third number of accesses, the number of uses, the contract period, and the use or disuse of the trial version (View Galluzzo ¶ 54, 56, 47, 63; users with higher priority).  

The combination of teachings above does not explicitly teach the processor is further configured to determines use or disuse of a trial version by each customer

However, Jacobs teaches the processor is further configured to determines use or disuse of a trial version by each customer (View Jacobs ¶ 14; trial subscription period).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculate a contract period for each customer since it is known in the art that subscription trial date can be determined (View Jacobs ¶ 14).  Such modification would have allowed a customer with a trial subscription period to be given a higher priority.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) and further in view of Jantz (US Patent 6,487,677).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished.  

However, Jantz teaches the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).
  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above does not explicitly teach the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished.  


However, Jantz teaches the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above does not explicitly teach the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished.  

However, Jantz teaches the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) in view of Nakagawa (US Patent Application 2011/0029817) and further in view of Jantz (US Patent 6,487,677).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 4.  The combination of teachings above does not explicitly teach the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished.

However, Jantz teaches the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) in view of Nakagawa (US Patent Application 2011/0029817) in view of Otsuka (US Patent Application 2007/0022327) and further in view of Jantz (US Patent 6,487,677).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 5.  The combination of teachings above does not explicitly teach the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished.

However, Jantz teaches the processor is further configured to output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US Patent Application 2008/0016214) in view of Gunda (US Patent 7,664,991) in view of Schmidt (US Patent Application 2014/0365659) in view of Nakagawa (US Patent Application 2011/0029817) in view of Jacobs (US Patent Application 2014/0330742) and further in view of Jantz (US Patent 6,487,677).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 6.  The combination of teachings above does not explicitly teach the processor is further configured to - 37 -output the priorities based on duration of time over which failure recovery is not accomplished.

However, Jantz teaches the processor is further configured to - 37 -output the priorities based on duration of time over which failure recovery is not accomplished (View Jantz Col. 6, Lines 10-17; unsuccessful recovery procedure).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with output the priorities based on duration of time over which failure recovery is not accomplished since it is known in the art that a unsuccessful failure recovery can be detected (View Jantz Col. 6, Lines 10-17).  Such modification would have allowed a customer have a higher priority based on how long it takes the system to recover.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wang et al. (U.S. Patent Application No. 2013/0246859); (¶ 71) teaches the acquired status access requests are recorded, and the acquired status access requests may be sorted as required by a user according to a different standard, for example: sorting may be performed in descending order according to a priority level of each status access request; and sorting may also be performed chronologically according to acquisition time of each status access request. 
Herz et al. (U.S. Patent Application No. 2007/0168715); (¶ 47) teaches priority is assigned based on frequency of access, with user-generated files that are accessed more often getting higher levels of priority.
Zohar et al. (U.S. Patent Application No. 2007/0180309) (¶ 26) teaches one or more interfaces may place a data request from a given external data system or data client into their respective task queues based upon the priority level assigned to the given external data system or data client in the rule base


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114